Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered August 8, 2005, which granted defendant’s motion to dismiss the amended complaint and denied plaintiffs cross motion for leave to amend, unanimously affirmed, with costs.
Plaintiff’s contract cause of action, alleging that amounts were not properly credited to its account with defendant, did not give notice of the transactions complained of and the conduct resulting in the alleged breach (see CPLR 3013). Although it is clear that the parties’ agreements required compliance with plaintiffs instructions (see 805 Third Ave. Co. v M.W. Realty Assoc., 58 NY2d 447, 451 [1983]), the amended complaint failed to set forth the instructions with which defendant failed to comply. Plaintiff failed to show that any amendment would cure the fatal deficiencies of the amended complaint (see “J. Doe No. 1” v CBS Broadcasting Inc., 24 AD3d 215, 216 [2005]), and failed to submit a copy of any proposed amendment (see Fernandez v HICO Corp., 24 AD3d 110 [2005]). Concur — Mazzarelli, J.P., Andrias, Sullivan and McGuire, JJ.